Citation Nr: 1821642	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  08-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.D., and M.D.

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1944 to December 1945.  He served in combat during World War II and was awarded a Purple Heart.  The Veteran died in February 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2009, the appellant testified at a videoconference hearing before a Veterans Law Judge (VLJ); a copy of the hearing transcript is of record.  The VLJ who conducted the hearing has since retired from the Board.  A February 2018 notice letter informed the appellant of her right to testify at a new hearing.  See 38 U.S.C. § 7107(c) (2014); see 38 C.F.R. § 20.707 (2017).  The appellant did not respond within 30 days of the date of the letter.  The Board will assume that a new hearing is not desired and consider the case on the evidence of record.  

The appeal was previously remanded by the Board in August 2009, May 2011, May 2012, and September 2014.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).

FINDING OF FACT

The Veteran's long history of taking non-steroidal anti-inflammatory drugs for treatment of his service-connected disabilities did not cause or aggravate his non-service-connected hypertension or chronic kidney disease and it was not a primary cause or contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify the appellant as to the information and evidence necessary to substantiate the claims was satisfied by a letter dated April 2007.  Neither the appellant nor her representative has raised any issues with the duty to notify.

VA's duty to assist has also been met.  Service treatment records and pertinent post-service medical records were obtained.

In a September 2014 decision, the Board recognized that VA had not obtained pertinent private treatment records as identified by the appellant in a March 2009 VA Form 21-4142.  The Board directed that efforts be made to obtain these records on remand.  The RO sent the appellant notice letters in furtherance of the requested development in January 2015, May 2015, and November 2015.  The first two letters were returned to sender as undeliverable as addressed.  The third letter, mailed in November 2015, was not returned as undeliverable as addressed, and there is a presumption of regularity that it was delivered to the appellant.  The appellant did not respond to the notice letter.  The records identified in the March 2009 VA Form 21-4142 were not submitted and authorization was not provided to VA to obtain them on her behalf.  The duty to assist is not a one way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA attempted to help the appellant obtain evidence that could potentially aid in substantiating her appeal; however, the appellant was unresponsive.  Given the foregoing, the Board finds that additional efforts to obtain these records need not be made, and there has been substantial compliance with the prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

VA medical opinions concerning the etiology of the Veteran's chronic kidney disease and hypertension were obtained in August 2007, December 2010, and January 2011.  The same examiner authored all three opinions.  He wrote that a linkage opinion could not be given without resort to speculation; no rationale was provided.  Such an opinion is inadequate pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2011).  Accordingly, all three opinions will be disregarded in this evaluation.

More recent VA medical opinions concerning the same inquiry were obtained in June 2011 and May 2015.  Considered together, these opinions are adequate to decide the claim because they consider the Veteran's medical history, the arguments of the appellant, pertinent medical literature, and describe the disabilities in such a way that the Board is able to make a fully informed decision.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board recognizes that the examiners did not explicitly discuss the February 1996 VA treatment record or the medical literature from WebMD.  The law imposes no reasons-or-bases requirement on examiners, and examiners have no requirement to comment on every favorable piece of evidence in the claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  The examiners did review the entire claims file, which would include that evidence.  The examiners also considered the argument presented by the appellant and did consider the pertinent medical literature.

Accordingly, the June 2011 and May 2015 VA medical opinions are adequate to decide the claim.  Remand is not required for an additional opinion.  Neither the appellant nor the representative has raised any other issues with VA's duty to assist.

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  For the reasons that follow, the Board finds that the claim must be denied.

Service connection for the cause of the Veteran's death requires that a service-connected disability was either the principal cause or contributory cause of death.  38 U.S.C. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause of to be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, rather there must be a causal connection.  Id. § 3.312(c).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted based on a secondary theory of entitlement.  38 C.F.R. § 3.310.

The Veteran died in February 2007.  His death certificate shows the immediate cause of death was a cerebrovascular accident and other significant conditions contributing to death were chronic kidney disease and congestive heart failure.

At the time of the Veteran's death, he was service connected for severe wound affecting muscle group VII in the right arm (rated 40 percent disabling); moderately-severe wound affecting muscle group XIV in the right thigh (rated 10 percent disabling prior to April 4, 1997, and rated 30 percent thereafter); osteoarthritis of the left knee (rated 20 percent disabling); and residuals of a bone removal from the right tibia (rated noncompensable prior to April 4, 1997, and rated 10 percent thereafter).

The appellant's representative raised two theories of entitlement.  First, the Veteran's long history of taking non-steroidal anti-inflammatory drugs (NSAIDs) - to include Tolmetin, Sulindac, Motrin, and Tylenol - to treat his service-connected disabilities permanently aggravated his non-service-connected hypertension which contributed substantially or materially to his death.  Second, the Veteran's history of taking NSAIDs to treat his service-connected disabilities contributed to his chronic kidney disease.  Neither the appellant nor the evidence of record has raised any additional theories of entitlement.

In support of these theories of entitlement, the representative highlighted a February 1992 VA treatment record in which the treating VA physician wrote: "OA - Tylenol, avoid NSAIDs given HTN and LE edema."  Thus, this treatment record references the Veteran's service-connected osteoarthritis and indicates that the use of NSAIDs should be avoided given the Veteran's history of hypertension.  The representative also submitted a print-out of a WebMD article that discussed the effects of NSAIDs on blood pressure and the kidney.  The article explained that NSAIDs reduce the blood flow to the kidneys, which make them work slower.  When the kidneys are not working well, fluid builds up in the body.  The greater this build up, the higher your blood pressure.  Moreover, if NSAIDs are taken in high doses, the reduced blood flow can permanently damage the kidneys, and it can eventually lead to kidney failure and require dialysis.

In July 2009, the appellant, S.D., and M.D. testified before a member of the Board.  Their testimony generally reiterates the theory of entitlement set forth by the representative.  See, e.g., Board Hr'g Tr. 7.

A VA medical opinion was obtained in June 2011.  The examiner opined that the Veteran's long history of taking NSAIDs to treat his service-connected disabilities less likely than not caused or resulted in his non-service-connected hypertension or the chronic kidney disease.  Regarding hypertension, the examiner explained that one side effect of NSAIDs is elevation of blood pressure, but this is on average 3/2 mmHg and is limited to the time that the medication is used - i.e., there is no permanent aggravation.  If NSAIDs are used, anti-hypertensive drugs are adjusted to have adequate reduction in the blood pressure.  Regarding chronic kidney disease, the examiner explained that a review of the record showed that while the Veteran was on NSAIDs his renal function was within normal limits.  He was noted to have gradual increase in BUN and CR levels with noted renal insufficiency in April 2006; however, there was no evidence that he was on NSAIDs at the time.  The examiner emphasized that acute kidney injury may be associated with concurrent NSAIDs use, and not a history of use as would have been the case in April 2006.  The examiner concluded that because it was unlikely that either the hypertension or the renal disease were related in any way to his NSAIDs, his NSAID use was not substantially or materially related to his death.

Another VA medical opinion was obtained in May 2015.  The examiner opined that the Veteran's NSAID use did not at least as likely as not aggravate his non-service-connected hypertension or the chronic kidney disease beyond their natural progression.  Regarding hypertension, the examiner explained that NSAIDs occasionally elevate blood pressure negligible amounts but this is reversible with the cessation of use of the NSAID.  The Veteran was not on NSAIDs at the time of his death.  The Veteran had multiple severe chronic medical conditions that contributed to his death, but NSAID use was not one of them.  Regarding the chronic kidney disease, the examiner explained that the Veteran had multiple chronic medical conditions that lead to his chronic kidney disease but there was no indication in his medical records that NSAID use was ever considered a possible etiology.  There was also no evidence that the chronic kidney disease occurred during the Veteran's NSAID use.

Based on consideration of the evidence of record, the Board finds that the Veteran's NSAID use did not cause or aggravate the Veteran's non-service-connected hypertension or chronic kidney disease and it was not a primary or contributory cause of death.  The statements of the appellant, S.D., and M.D. are not competent to establish a nexus because they do not possess the requisite training or medical expertise to make such a determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The WebMD article submitted in connection with the claim does not provide an etiological connection; rather, it simply indicates that one is theoretically possible.  VA medical opinions were authored in June 2011 and May 2015 and both weigh against a nexus.  Considered together, the Board finds them persuasive because they clearly considered the pertinent medical literature and how it would apply to the Veteran's medical history.  

In sum, the evidence shows that the Veteran had a long-standing history of NSAID use for treatment of his service-connected disabilities; however, that use did not cause or aggravate his non-service-connected hypertension or chronic kidney disease and it was not a primary or contributory cause of death.  In other words, a service-connected disability did not cause or contribute to the Veteran's cause of death.  In this regard, the evidence is not in equipoise and there is no doubt to be resolved.  Accordingly, service connection for the cause of the Veteran's death is not warranted.

The Board notes that the appellant's claim for Dependency and Indemnity Compensation (DIC) included consideration of whether benefits were warranted pursuant to 38 U.S.C. § 1318.  As pertinent to the circumstances of this appeal, the appellant would be qualified for benefits under § 1318 if the Veteran had been service-connected for a disability continuously rated totally disabling for a period of 10 or more years immediately preceding his death.  Id. § 1318(b)(1).  The record shows the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) for just under 10 years preceding his death - the length of time this benefit was in effect was approximately 5 weeks short of 10 years.  This does not meet the statutory requirement for this benefit.  The Board is sympathetic to the appellant under these circumstances; however, it is bound by law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


